Case 1:19-cv-04355-VM-GWG Document 933 Filed 06/17/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 UNITED STATES SECURITIES AND       :                   6/
                                                         /17
                                                           17/2
                                                             / 02
                                                             /2 0 1
                                                        6/17/2021
 EXCHANGE COMMISSION,               :
                                    :
                Plaintiff,          :
                                    :    19 Civ. 4355 (VM)
      - against -                   :
                                    :
 COLLECTOR’S COFFEE INC., et al.,   :    ORDER
                                    :
                Defendants.         :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

        On   June   16,    2021,        defendants         Mykalai     Kontilai

 (“Kontilai”) and Collector’s Coffee Inc. (“CCI,” and together

 with    Kontilai   “Defendants”)           filed    a    letter     requesting

 permission    to   file   a    reply       brief   in    support     of    their

 consolidated Rule 72 objections to Judge Gorenstein’s Report

 and Recommendation denying Defendants’ motion to dismiss.

 (See Dkt. No. 931.) After considering the matters raised in

 Defendants’    letter,    the     Court       is    not     persuaded       that

 additional    briefing    is    necessary      to       resolve   the     issues

 raised. Accordingly, the Court hereby denies the request for

 further briefing, but will consider the issues presented in

 the June 16 letter.

 SO ORDERED.

 Dated: New York, New York
        17 June 2021




                                        1
